                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA



       V.



(1)    GORDON ERNST,                                 Criminal No. 19-cr-I0081-IT
(2)    DONNA HEINEL,
(3)    LAURA JANKE,
(4)    ALIKHOSROSHAHIN,                              FILED UNDER SEAL
(5)    STEVEN MASERA,
(6)    MIKAELA SANFORD,
(7)    MARTIN FOX,
(8)    IGORDVORSKIY,
(9)    LISA "NIKI" WILLIAMS,
(10)   WILLIAM FERGUSON,
(11)   JORGE SALCEDO, and
(12)   JOVANVAVIC,

                      Defendants.



                            GOVERNMENT'S MOTION TO SEAL

       The United States Attorney hereby respectfully moves the Court to seal the Notices of

Appearance for Justin D. O'Connell, Kristen A. Kearney, and Leslie A. Wright and this Motion

until the Indictment in this matter is unsealed. As grounds for this motion, the government states

that publicdisclosure of these materials mightjeopardizethe ongoing investigation of this case,

as well as the government's ability to arrest the defendants.

       The United States Attomey further moves pursuant to General Order 06-05 that the

United States Attomey be provided copies of all sealed documents that the United States

Attomey has filed in the above-styled matter.
    Respectfully submitted,

    ANDRJEWE.LELLING
    United States Attorney

By: /s/ Kristen A. Kearney
    Kristen A. Kearney
    Assistant U.S. Attorney

    Date: March 7,2019 •
